                    CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 1 of 7
AO 245B (Rev. 11/16) Sheet 1 - Judgment in a Criminal Case




                                         UNITED STATES DISTRICT COURT
                                                             District of Minnesota

 UNITED STATES OF AMERICA                                                   §      JUDGMENT IN A CRIMINAL CASE
                                                                            §
 v.                                                                         §
                                                                            §      Case Number: 0:18-CR-00218-JNE-LIB(1)
 DOUGLAS RAY THOMAS                                                         §      USM Number: 21658-041
                                                                            §      John L. Tompkins
                                                                            §      Defendant’s Attorney

THE DEFENDANT:
 ☒ pleaded guilty to counts 1 and 7
 ☐ pleaded nolo contendere to count(s) which was accepted by the court
 ☐ was found guilty on count(s) after a plea of not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                      Offense Ended     Count
 18:1343 WIRE FRAUD                                                                                       06/30/2014        1
 26:7202 FAILURE TO ACCOUNT FOR AND PAY OVER EMPLOYMENT TAXES                                             04/30/2014        7




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ Counts 2, 3, 4, 5, 6, and 8 are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                     January 17, 2020
                                                                     Date of Imposition of Judgment




                                                                     s/ Joan N. Ericksen
                                                                     Signature of Judge

                                                                     JOAN N. ERICKSEN
                                                                     UNITED STATES DISTRICT JUDGE
                                                                     Name and Title of Judge

                                                                     January 21, 2020
                                                                     Date




                                                                      1
                   CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 2 of 7

AO 245B (Rev. 11/16) Sheet 2 - Imprisonment
DEFENDANT:                    DOUGLAS RAY THOMAS
CASE NUMBER:                  0:18-CR-00218-JNE-LIB(1)

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of
51 months, said term consisting of 51 months as to count 1 and 51 months as to count 7 to be served concurrently.


 ☒ The court makes the following recommendations to the Bureau of Prisons:
          That the defendant be imprisoned at Terre Haute, Indiana.

          That the defendant participate in the Inmate Financial Responsibility Program.

 ☐ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

           ☐ at                                          on

           ☐ as notified by the United States Marshal.

 ☒ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           ☒ by noon on February 6, 2020. If the defendant has not been designated to an institution at that time, the
                  defendant shall surrender for service of sentence at the U.S. Marshal’s Office in Terre Haute, Indiana, by
                  noon on February 6, 2020.
           ☐      as notified by the United States Marshal.
           ☐ as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:


          Defendant delivered on                                        to


at                                            , with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL

                                                                                                      By
                                                                                          DEPUTY UNITED STATES MARSHAL




                                                                         2
                    CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 3 of 7
AO 245B (Rev. 11/16) Sheet 3 – Supervised Release
DEFENDANT:                    DOUGLAS RAY THOMAS
CASE NUMBER:                  0:18-CR-00218-JNE-LIB(1)

                                                     SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of two years as to count 1 and two years as
to count 7, said terms to be served concurrently.



                                                    MANDATORY CONDITIONS

   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
        release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
   4.   ☒     You  must  make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
              sentence of restitution. (check if applicable)
   5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.   ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
              seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
              you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          The defendant must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.




                                                                     3
                    CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 4 of 7
AO 245B (Rev. 11/16) Sheet 3A – Supervised Release
DEFENDANT:                    DOUGLAS RAY THOMAS
CASE NUMBER:                  0:18-CR-00218-JNE-LIB(1)

                                  STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
      excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
      the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at www.uscourts.gov.

Defendant's Signature __________________________________________________                       Date ______________________

Probation Officer's Signature ____________________________________________                     Date ______________________




                                                                      4
                    CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 5 of 7
AO 245B (Rev. 11/16) Sheet 3D – Supervised Release
DEFENDANT:                    DOUGLAS RAY THOMAS
CASE NUMBER:                  0:18-CR-00218-JNE-LIB(1)

                                     SPECIAL CONDITIONS OF SUPERVISION

     a. The defendant shall have no contact with the victims (including letters, communication devices, audio,
        or visual devices, visits, or any contact through a third party) without prior consent of the probation
        officer.

     b. The defendant shall provide the probation officer access to any requested financial information,
        including credit reports, credit card bills, bank statements, and telephone bills.

     c. The defendant shall be prohibited from incurring new credit charges or opening additional lines of credit
        without approval of the probation officer.

     d. The defendant shall make restitution to the Internal Revenue Service and cooperate with the Internal
        Revenue Service to pay all outstanding taxes, interest, and penalties.

     e. The defendant is prohibited from soliciting funds from investors or having others solicit investment
        funds on his behalf, whether the funds are being for his personal benefit or for the benefit of companies
        in which the defendant owns, operates, controls, or is involved with in any manner. This includes any
        type of investment, whether in the form of equity or debt fundraising.




                                                         5
CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 6 of 7
                    CASE 0:18-cr-00218-JNE-LIB Document 62 Filed 01/21/20 Page 7 of 7

AO 245B (Rev. 11/16) Sheet 6 – Schedule of Payments
DEFENDANT:                    DOUGLAS RAY THOMAS
CASE NUMBER:                  0:18-CR-00218-JNE-LIB(1)

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      ☒ Special assessment of $200 and Restitution of $692,457.13 due immediately.
 B      ☐ Payment to begin immediately (may be combined with                    ☐      C,           ☐      D, or              ☐       F below); or

 C      ☐ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                                (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment;
              or
 D      ☐     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                                 (e.g., months or years), to commence            (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or
 E      ☐     Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
              time; or
 F      ☒     Special instructions regarding the payment of criminal monetary penalties:

              Payments of not less than $100 per month are to be made over a period of 2 years commencing 30 days after
              release from confinement.

              Over the period of incarceration, the defendant shall make payments of either quarterly installments of a
              minimum of $25 if working non-UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR.

              The defendant's obligation to pay the full amount of restitution continues even after the term of supervised
              release has ended, pursuant to federal law. See 18 U.S.C. § 3613. If the defendant is unable to pay the full amount
              of restitution at the time supervised release ends, the defendant may work with the U.S. Attorney's Office
              Financial Litigation Unit to arrange a restitution payment plan.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐    Joint and Several
 ☐      The defendant shall pay the cost of prosecution.
 ☐      The defendant shall pay the following court cost(s):
 ☐      The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.




                                                                           7
